       Case 20-03016-mvl Doc 12 Filed 01/25/21         Entered 01/25/21 16:38:58      Page 1 of 3




The following constitutes the ruling of the court and has the force and effect therein described.



Signed January 25, 2021
                                           United States Bankruptcy Judge
______________________________________________________________________




                             UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF TEXAS


      In re:                                          Chapter 7

      CARL WAYNE ORRELL,                              Case No. 19-33630

            Debtor.
      _____________________________________

      KAPITUS SERVINCE INC. AS
      SERVICING AGENT FOR KAPITUS LLC,

               Plaintiff

      v.                                              Adv. Pro. No. 20-03016

      CARL WAYNE ORRELL

               Defendant.


                    THIRD STIPULATION AND AGREED SCHEDULING ORDER


           The Court, having considered the contents and merits of the Joint Motion for Entry of
     Agreed Scheduling Order and this Third Stipulation and Agreed Scheduling Order and the parties’
 Case 20-03016-mvl Doc 12 Filed 01/25/21             Entered 01/25/21 16:38:58         Page 2 of 3




agreement thereto, as evidenced by their signatures below, it is of the opinion that this Order should
be GRANTED.

       IT IS THEREFORE ORDERED this proceeding is abated for sixty (60) days from January
19, 2021 while the parties continue their settlement discussions.

      IT IS FURTHER ORDERED that each of the dates set forth below in this Agreed
Scheduling Order shall serve as the deadlines for this case:

       1. TRIAL AND DOCKET CALL. TRIAL is set before the Honorable Michelle V.
          Larson at Courtroom #2, 14th Floor, 1100 Commerce Street, Dallas, TX the week of
          April 12, 2021. Docket call for this trial will be held on April 6, 2021 at 1:15 p.m. at
          Courtroom #2, 14th Floor, 1100 Commerce Street, Dallas, TX. A pretrial conference
          shall be scheduled by the parties at least seven (7) days prior to docket call, March 30,
          2021, in a complex adversary proceeding if the parties anticipate that trial will exceed
          one day or if there are preliminary matters that should be addressed by the Court prior
          to the commencement of trial.

       2. DISCOVERY. Discovery must be completed forty-five (45) days prior to Docket
          Call, December 18, 2020. The names and addresses of experts must be exchanged
          sixty (60) days prior to Docket Call, December 4, 2020.

       3. JOINT PRETRIAL ORDER. A Joint Pretrial Order in compliance with Local
          District Court Rule 16.4 shall be filed, served, and uploaded for Court entry seven (7)
          days prior to Docket Call, March 30, 2021. All counsel (or a pro se party) are
          responsible for preparing the Joint Pretrial Order, which shall contain the following:
          (a) summary of the claims and defenses of each party; (b) a statement of stipulated
          facts; (c) a list of the contested issues of fact; (d) a list of contested issues of law; (e)
          an estimate of the length of trial; (f) a list of additional matters which would aid in the
          disposition of the case, and (g) the signature of each attorney (or pro se party).

       4. EXHIBITS AND WITNESSES. Each exhibit shall be marked with an exhibit label.
          Except for impeachment documents, all exhibits, along with a list of witnesses to be
          called, shall be exchanged with opposing counsel (or pro se party) fourteen (14) days
          prior to Docket Call, March 23, 2021. Each party shall also file a list of exhibits and
          witnesses fourteen (14) days prior to Docket Call, March 23, 2021. All exhibits not
          objected to in writing by Docket Call shall be admitted into evidence at trial without
          further proof, except for objections to relevance. Written objections to exhibits will be
          taken up either at the beginning or during the court of the actual trial or at any pretrial
          conference.

       5. WRITTEN PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW.
          Written proposed findings of fact and conclusions of law shall be filed seven (7) days
          prior to Docket Call, March 30, 2021. Trial briefs shall be filed addressing contested
          issues of law seven (7) days prior to Docket Call, March 30, 2021.
 Case 20-03016-mvl Doc 12 Filed 01/25/21          Entered 01/25/21 16:38:58       Page 3 of 3




      6. DISPOSITIVE MOTIONS & EXPERT CHALLENGES. Unless otherwise
         directed by the Presiding Judge, all dispositive motions must be heard no later fourteen
         (14 days) prior to Docket Call, March 23, 2021. Accordingly, all dispositive motions
         must be filed no later than forty-five (45) days prior to Docket Call, February 19,
         2021, unless the Court modifies this deadline.

IT IS FURTHER ORDERED that except as expressly stated to the contrary herein, all the terms
of the Order Regarding Adversary Proceedings Trial Setting and Alternative Scheduling Order
[ECF No. 3] remain in full force and effect.

IT IS FURTHER ORDERED that changes to this Stipulation and Agreed Scheduling Order may
only be made by further order of this Court.


                                  ###END OF ORDER###

AGREED AS TO FORM:


 RUBIN & ASSOCIATES, P.C.                          PARKINS LEE & RUBIO LLP

  /s/ Mark S. Rubin                                /s/ Charles M. Rubio
 Mark S. Rubin                                     Charles M. Rubio
 State Bar I.D. No. 17361550                       TBA No. 24083768
 Kelli L. Johnson                                  Pennzoil Place
 State Bar I.D. No. 24053317                       700 Milam St., Ste. 1300
 13601 Preston Road, Suite 500E                    Houston, TX 77010
 Dallas, Texas 75240                               (212) 763-3331
 (214) 760-7777                                    crubio@parkinslee.com

 Counsel for Defendant                             Counsel to Plaintiff
